DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
The claim recites, “wherein sensor product is sized to fit within a 9 cm by 9 cm by 1 cm container.”  It appears the word “the” is missing after the term “wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-9, 11-15, 19, 22-23,   are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al US 20120270205 (hereinafter “Patel”).
Regarding claim 1, Patel discloses a sensor product for detecting an analyte or condition (Abstract, Fig 11 and paragraph 0080), the sensor product comprising: a body (Fabric patch that 
Regarding claim 5, Patel discloses at least one additional indicator, wherein the additional indicator is configured to display information indicating the presence of a second analyte or condition. (Paragraph 0065-0066)
Regarding claim 8, Patel discloses the analyte is in the form of a vapor. (Paragraph 0065)
Regarding claim 9, Patel discloses the analyte is a hazardous vapor. (Paragraph 0065)
Regarding claim 11, Patel discloses sensor product is sized to fit within a 9 cm by 9 cm by 1 cm container. (See Fig 9 and 10)
Regarding claim 12, Patel discloses a filter (Gore-Tex membrane) configured to prevent certain analytes from contacting the sensing element. (Paragraph 0059, 0088)
Regarding claim 13, Patel discloses the indicator (paragraph 0081, 0087 discloses using a display, Fig 11) displays a generic warning as a word, phrase, or symbol that is not indicative of the analyte or condition.
Regarding claim 14, Patel discloses a method of making a sensor product, the method comprising: assembling the sensor product of claim 1. (Paragraph 0078, 0080-0082, Figs 9-12)
Regarding claim 15, Patel discloses a method of sensing an analyte or condition (Abstract, Paragraph 0080, Device shown in fig 11 implements the method), comprising the steps of: monitoring the electrical property in a sensing element comprising graphene or a graphene derivative (Paragraph 0052, 0061 and claim 3), the sensing element configured to undergo a change in an electrical property in the presence of an analyte or condition; and displaying information (Paragraph 0081, 0087 discloses using a display, Fig 11) indicating the presence of the analyte or condition when the change in an electrical property of the sensing element occurs, the information being displayed by an indicator (0087 discloses using a display, Fig 11 on a sensor body (Fabric patch that includes ribbons or threads, Fig 11) to which the sensing element is integrated.
Regarding claim 19, Patel discloses displaying information indicating the presence of a second analyte or condition. (Paragraph 0065-0066)
Regarding claim 22, Patel discloses the analyte is in the form of a vapor. (Paragraph 0065)
Regarding claim 23, Patel discloses the analyte is a hazardous vapor. (Paragraph 0065)	Regarding claim 25, Patel discloses attaching the sensor body to a region of interest. (Paragraph 0080 discloses attaching the sensor body to different users of different career fields)
Regarding claim 26, Patel discloses the indicator  (paragraph 0081, 0087 discloses using a display, Fig 11)  displays a generic warning as a word, phrase, or symbol that is not indicative of the analyte or condition. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al US 20120270205 (hereinafter “Patel”) in view of Urtti US 20140073860.
Regarding claim 2, Patel discloses the sensor product according to claim 1.
However, Patel fails to disclose the indicator displays a color change. Urtti discloses the indicator (Indicator-19) displays a color change. (Paragraph 0030)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the Indicator design of Urtti into Patel for the purpose of increasing the chances of a user noticing the visible warning notification. The modification would allow for decreasing the chance of potential harm or death to a user who could be in a potential harmful environment.
Regarding claim 3, Patel discloses the sensor product according to claim 2.
However, Patel fails to disclose the indicator comprises an electrochromic material. Urtti discloses the indicator (indicator-19) comprises an electrochromic material. (Paragraph 0030-0032)

Regarding claim 4, Patel discloses the sensor product according to claim 1.
However, Patel fails to disclose the indicator comprises at least one light-emitting diode. Urtti discloses the indicator (Indicator-19) comprises at least one light-emitting diode. (Paragraph 0030)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the Indicator design of Urtti into Patel for the purpose of decreasing power consumption by the device. The modification would allow for easily available indicators with different colors for range indication.
Regarding claim 16, Patel discloses the sensor product according to claim 15.
However, Patel fails to disclose displaying information comprises the indicator displaying a color change.. Urtti discloses displaying information comprises the indicator (Indicator-19) displaying a color change. (Paragraph 0030)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the Indicator design of Urtti into Patel for the purpose of increasing the chances of a user noticing the visible warning notification. The modification would allow for decreasing the chance of potential harm or death to a user who could be in a potential harmful environment.
Regarding claim 17, Patel discloses the sensor product according to claim 16.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the Indicator design of Urtti into Patel for the purpose of decreasing power consumption by the device. The modification would allow for the information of the indicator to remain visible even if the battery runs out.
Regarding claim 18, Patel discloses the sensor product according to claim 15.
However, Patel fails to disclose the indicator comprises at least one light-emitting diode. Urtti discloses the indicator (Indicator-19) comprises at least one light-emitting diode. (Paragraph 0030)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the Indicator design of Urtti into Patel for the purpose of decreasing power consumption by the device. The modification would allow for easily available indicators with different colors for range indication.

Claims 6-7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al US 20120270205 (hereinafter “Patel”) in view of Gannon et al US 20140121557 (hereinafter “Gannon”)
Regarding claim 6, Patel discloses the sensor product according to claim 1.
However, Patel fails to disclose the electric power source is a printed battery. Gannon discloses the electric power source (battery-32) is a printed battery. (Paragraph 0060)

Regarding claim 7, Patel discloses the sensor product according to claim 1.
However, Patel fails to disclose the condition is selected from the group consisting of a change in humidity, a change in temperature. Gannon discloses the condition is selected from the group consisting of a change in humidity, a change in temperature (temperature history-310). (Paragraph 0138).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Gannon into Patel for the purpose of being able to monitor the temperature of a user’s body. The modification would allow for determining if the user is being harmed in the potential hazardous environment.
Regarding claim 20, Patel discloses the sensor product according to claim 15.
However, Patel fails to disclose monitoring the electrical property comprises providing electric power using a printed battery. Gannon discloses monitoring the electrical property comprises providing electric power using a printed battery (battery-32). (Paragraph 0060)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the battery design of Gannon into Patel for the purpose of creating a more compact device. The modification would allow for using a smaller, lightweight and flexible power source, which would decrease production cost.
Regarding claim 21, Patel discloses the sensor product according to claim 21.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Gannon into Patel for the purpose of being able to monitor the temperature of a user’s body. The modification would allow for determining if the user is being harmed in the potential hazardous environment.

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al US 20120270205 (hereinafter “Patel”) in view of Jayatissa US 20110297541.
Regarding claim 10, Patel discloses the sensor product according to claim 1.
However, Patel fails to disclose the analyte is chlorine gas. Jayatissa discloses the analyte is chlorine gas. (Paragraph 0007, 0033)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Jayatissa into Patel for the purpose of increasing the chances of a user being protected from harmful environments. The modification would allow for decreasing the chance of potential harm or death to a user who could be in a potential harmful environment.
Regarding claim 24, Patel discloses the sensor product according to claim 23.
However, Patel fails to disclose the analyte is chlorine gas. Jayatissa discloses the analyte is chlorine gas. (Paragraph 0007, 0033)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Jayatissa into Patel for the purpose of increasing the chances of a 

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855